—Appeal by the defendant from a judgment of the County Court, Nassau County (Boklan, J.), rendered August 16, 1991, convicting him of robbery in the first degree (three counts), upon a jury verdict, and imposing sentence. The appeal brings up for review the denial, after a hearing, of the branch of the defendant’s omnibus motion which was to suppress statements made by him to law enforcement officials.
Ordered that the judgment is affirmed.
The hearing court properly denied the branch of the defendant’s omnibus motion which was to suppress statements made by him to the police after his arrest. The record clearly demonstrates that the questioning of the defendant with regard to his participation in the subject robberies was not done in violation of his right to remain silent (see, People v Ferro, 63 NY2d 316, 322, cert denied 472 US 1007).
The defendant also was properly adjudicated a persistent violent felony offender (see, Penal Law § 70.08 [1] [a]; § 70.04 [1] [b] [iv]). Moreover, the sentence imposed in the present case was the minimum allowable sentence. Therefore, the defendant’s contention that the sentence was excessive is without merit (see, Penal Law § 70.08 [2], [3]; People v Suitte, 90 AD2d 80).
The defendant’s remaining contentions are without merit. Bracken, J. P., Lawrence, Copertino and Florio, JJ., concur.